§31(1§1"0|/(%1

IN THE COURT OF CRIMINAL APPEALS
OF'TEXAS

[ WR-83 951-01 & WR-83, 951-02 ]
[Tr. Ct. NO. FR 59, 876- A & Tr. Ct. NO. E_)FR 5918?7\!A])[) U®Q

E©t:&

' EX PARTE ©©URT ©F CHMVW ENAL APPEALS
TAVARUS DEWAYNE cURB § , UCT 12 2015
A©@m@@§ita,©@@rrk

 

APPLICANT'S OBJECTION TO THE 2645Hi DISTRICT COURT OF
BELL COUNTY/TEXAS,ISSUING ORDERS/DESIGNATING ISSUES/_
AND ENTERING A FINDING OF FACTS AND CONLUSIONS OF LAW.

 

To the Honorable Judges of the Court:
Pursuant to Art.ll.07 § 3,applicant objects to the 264TH District Court of
Bell County,Texas,issuing orders,designating issues and entering findings of
fact and conclusions of law/in his applications presently before the Court in
the above writ numbers/both cases are interelated as well as the grounds for
relief therefore,applicant addresses them togather in this,his written objec-
tions.
JURISDICTION

‘This Honorable Court has jurisdiction concerning all criminal matters and has
the power and authority to address this matter pursuant to art.4.04,art.ll.O7
and Article 5,§ 5 of the Texas Constitution. \

` ISSUE
The 264TH District Court of Bell County is not authorized to act under art.-
ll.O7 § 3,t0 issue orders,designate issues or enter a findings of facts and
conclusions of law because it is not the convicting court.The 27TH District
Court of Bell County is the convicting court which entered the judgment of the

conviction applicant wants relief from.

(l)

 

FACTS MATERIAL TO THE ISSUE

(l)April ll,2007,applicant was convicted and sentenced in cause numbers
59§876-A and 59,877-A in the 27TH District Court of Bell County.See Reporters

'record attached to this motion as Exhibit-A.

(2)July 6,2015 the Bell County District Clerk's Office recieved and filed
applicant's writ(s)of habeas corpus applications in both cause numbers,and
instead of forwarding them to the 27TH District Court they were sent to the
264TH District Court,and the State erroneously stated in it's response that

applicant was convicted in the 264TH District Court.

(3)The 264TH District Court has issued orders and designated issues to be
resolved’in both applications which were not properly before that court.See
Exhibit(s)(B)and (C)attached to this motion.

` APPLICABLE LAW
Article ll.O7 § 3 provides relevant part:
(b)An application for writ of habeas corpus filed after final conviction in
a felony case,other than a case in which the death penalty is imposed,must be
filed with the clerk of`the court in which the conviction being challenged was
obtained,and the clerk shall assign the application to that court.When the

application is recieved by that court,a writ of habeas corpus,returnable to

 

the Court of Criminal Appeals,shall issue by operation of law...

(c)...it Shall be the duty of the convicting court to decide whether there are
controverted,previously unresolved facts material ot the legality of the app-
licant's confinement.

(d)If the convicting court decides that there are controverted,previously
unresolved facts which are material to the legality of applicant's confinement

,it Shall enter an order within 20 days of the expiration of the time allowed

'for the State to reply,designating issues of fact to be resolved...

v Statutory Interpretation .
In Boykin V. State,818 S.W.Zd 782,this court held that when attempting to dis-
cern collective legislative intent or purpose,Court of Criminal Appeals nece-
ssarily focuses on literal text of statute and attempts to discern fair and

objective meaning at the time of enactment.at 785;Legislature is constitution-

(2)

ally entitled to expect that judiciary will faithfully follow specific text
that was adopted¢at 785 Id.See also Vernon's Ann.Texas Const.Art.Z,§ l.

ANALYSIS

(b)Application for writ of habeas corpus filed after final felony conviction
must be filed with the-clerk of the court in which the conviction being chall-
enged was obtained,and the clerk shall assign the application to that court;

In this case applicant was convicted in the 27TH District Court of Bell
County.However,his applications were assigned to the 264TH District Court,a
court in which he was not convicted.
(c)It shall be the duty of convicting court to decide whether there are contra
overted,previously unresolved facts material to the legality of applicant's
confinement. l

In this case the 264TH District Court has decided that there are contro-
verted,previously unresolved facts material to the legality of applicant's
confinement,however the 264TH District Court is not the convicting court.
Therefore¢it has no authority under this statute to act as it has thus far in
deciding whether there were controverted,previously unresolved facts material
to the legality of applicant's confinement in Cause No.(s) 59,876-A and
59,877-A. '
(d)provides that only convicting court may decide that there are controverted
,previously unresolved facts which are material to applicant's confinement,and
designate issues of fact to be resolved.Therefore,only the 27TH District Court
may do so.However,the 264TH District Court has acted contrary to the Statute
in this regard.

v Applicant has filed this written objection to the 264TH District Court
acting as it has in regards to his applications which he filed seeking relief
from judgments entered in the 27TH District Court.Due to the fact the proceed+
ings which have taken place are a nullity,due to the fact the 264TH District
Court is not authorized by art.ll.07 § 3(b),(c) or(d)to act as it has and'
until the 27TH District Court(the convicting`court)recieves his applications;
a writ of habeas corpus,returnable to this court will not issue by operation

of law.See Art.ll.07(b)

(3)

FURTHER OBJECTIONS

Applicant further objects to his applications being considered by this court
due to the fact:
Trial Counsel's affidavit is false and misleading and does not address all of
applicant's claims of ineffective assistance of counsel.Counsel's affidavit
/ does not address grounds 2,3,5,6,or 7 of applicant's ineffective assistance of
counsel claims which are true and if found to be true would entitle him to
relief,and is false for the following reasons:
According to counsel's affidavit he did not file a motion fo suppress because
it would have been a rejection of the Statels offer and also according to his
affidavit,he explained to me that in his opinion the trial judge would not
grant~a motion to suppress since Killeen police officers would testify that
applicant gave them permission to search,and that applicant decided to not
file the motion to suppress and entered into plea bargain.,
These statements provided by counsel are not true and are misleading.

z PROOF
In applicant”s application he clearly State's in ground one and two that he
hired counsel only after counsel agreed to file the motion to suppress and é-.
take the case to trial,this was April'20,2011,90 days before he was indicted
and therefore,filing the motion would not been a rejection of State's offer
and applicant told counsel his home was being searched prior to his arrival
and upon his arrival he was immediately arrested,Then in ground two applicant
alleged had counsel conducted a factual and legal investigation to file the
motion to suppress by questioning responding officers O'Campo and Steidly
along with the alleged victim,he would have discovered police conducted a
search of his residence shortly after arriving,applicant was not there and
the home was unoccupied.Applicant told counsel this prior to hiring him,that's
why counsel agreed to file the motion to suppress and take the case to trial,
if not applicant would not have hired him.This being a fact counsel's affi-
davit is misleading/false his decision not to file the motion to suppress
is as applicant has alleged s in his application,and that is...The alleged
victim gave the police probable cause to search his home without a warrant
because she gave them probable cause to believe that I had committed a crime

and evidence of the crime would be found in my home.

(4)

The State has restructured applicant's grounds for relief and has knowingly
and intentionally refused to acknowledge applicant's third ground for relief
which is an ineffective assistance of counsel claim.
State has restructured applicant's.ground three to allege:

His indictment is based on an invalid complaint

This is not true applicant's ground three reads as follows:

Applicant plead guilty to indictment based off invalid complaint due to coun-
sels failure to conduct a legal investigation and file a motion to quash com-
plaint before indictment was returned.
\The facts as stated under this ground in both applications applicant adopts
here,and request the Court to take judicial notice of the ground for relief '
under this ground three and the facts therein which clearly states an ineff-
ective assistance of counsel claim the State has refused to acknowledge.
` objection'

Applicant objects to the State denying him a full and fair hearing to deve-
lope the facts in his application,by not only failing to ensure the convicting
court entertained his writ application{andusecu?Counsellsfalse=affidavit to
resolve his applications allegations of ineffective assistance of counsel,but
°also to the failure of the State to recognize and address all of applicant's
grounds for relief as alleged in his.application. 1

There still are controverted unresolved facts concerning counsel's represen-
tation based on applicant's ineffective assistance of counsel claims;which
are true and if proven to be true entitle applicant to relief,and they are
the facts alleged in grounds One,two,three,five,six,and seven.

REQUEST

WHEREFORE based on the above,applicant request this Court issue an order
directing the 264TH District Court to transfer applicant's.applications refe+
rred to herein to the 27TH District Court in which he was convicted,and allow-
the convicting court which is the proper court to entertain his applications
ifor writ of habeas corpus[and that no finding or ruling be made without all

of applicant's grounds for relief being addressed.,

(5)

INMATE DECLERATION

I Tavarus Dewayne Curb,declare under the penalty of perjury that the state-

 

ments and allegations herein are true and correct.

Executea on this the 5th day of october 2015.

;Z;L/Tymo»/

Signature

Respectfully Submitted by:

j?z¢o# fdi¢@¢é;
Tavarus D. Curb #1429197
Hughes Unit,Rt.2 Box 4400
Gatesville,Texas 76597

EXHIBIT - A

REPORTERS RECORD

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

REPORTER'S RECORD
VOLUME 1 OF l
vTRIAL No. `59,876,- 59,877
THE STATE OF TEXAS IN THE DISTRICT COURT

VS. OF BELL COUNTY, TEXAS

v`{vvv

TAVARUS,DEWAYNE CURB 27TH JUDICIAL DISTRICT

PLEA OF GUILTY AND SENTENCE

On the 11TH of APRIL, 2007, the following
proceedings came on to be heard in the above-entitled and
numbered cause before the Honorable Joe Carroll, judge
presiding, held in Belton, Bell County, Texas:

d Proceedings reported by Computerized Machine

Shorthand Method.

GAYLA R. MAY, CSR, RPR
27TH ]uDICIAL couRT oFFICIAL REPORTER
P. o. Box 747 _
BELTON, TEXAS 76513 ."
(254) 933-5270
FAX (254) 933-5977

<